United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      March 24, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-10926
                             Summary Calendar



                           TONY ROBERT DAVIS,

                                                    Petitioner-Appellant,

                                  versus

                               K. J. WENDT,

                                                     Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:03-CV-1466-G
                         --------------------

Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Tony Robert Davis, federal prisoner # 68917-080, seeks to

challenge by means of a 28 U.S.C. § 2241 petition his conviction

for conspiracy, wire fraud, transporting contraband, defrauding the

United States, money laundering, and aiding and abetting.             Davis’s

§ 2241 petition makes no claims that are cognizable in a § 2241

petition.    See Reyes-Requena v. United States, 243 F.3d 893, 904

(5th Cir. 2001); Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).

     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     Davis’s    appeal   is    without   arguable   merit   and   is   thus

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is hereby dismissed.

See 5TH CIR. R. 42.2.         Davis is warned that further frivolous

filings will result in the imposition of sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED; ALL OUTSTANDING

MOTIONS DENIED.




                                     2